IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-13-00416-CR

JOHN DAVID WAGUESPACK,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee


                           From the 19th District Court
                            McLennan County, Texas
                            Trial Court No. 2012-46-C1


                                       ORDER


      The reporter’s record in this appeal was originally due on January 21, 2014. On

motion by the reporter, an extension to file the reporter’s record was granted. The

reporter has now requested a 60 day extension to file the reporter’s record.

      The reporter’s motion is granted in part and denied in part. The reporter is

granted a 30 day extension to file the reporter’s record. The reporter’s request for a 60

day extension is denied without prejudice of requesting another extension if

circumstances require.
       The reporter’s record due date is extended to June 20, 2014.




                                         PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted in part and denied in part
Order issued and filed June 19, 2014




Waguespack v. State                                                   Page 2